Citation Nr: 0623727	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION

The veteran served on active duty from May 1971 through May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop the evidence without 
having to remand the appeal to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  In compliance with this decision, the Board remanded 
this claim in September 2003.  The Board again remanded this 
claim in April 2004 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claim.  Though the 
Board is aware of the additional delay caused by this remand, 
such development is necessary in order to fairly adjudicate 
the veteran's claim.

The veteran was afforded a VA PTSD examination in July 1997.  
The examiner assigned a diagnosis of PTSD and noted that this 
was related to the veteran's exposure to traumatic events and 
encounters with actual or threatened death or serious injury 
or a threat to his physical integrity in his civilian life 
from 1973 through 1995.  The examiner stated that there was 
no convincing evidence that the veteran was exposed to any 
overwhelming traumatic or catastrophic events during his 
tenure in the military.  The veteran alleged that he had been 
involved in 40 to 60 shooting incidents with intruders in his 
grocery store or in his home.  He stated that he was charged 
with the deaths of two individuals and acquitted.

In August 2005, a VA memorandum to the veteran's file 
conceded the veteran's military stressors.  Specifically, the 
memorandum noted that the veteran's tour in Vietnam took 
place aboard the U.S.S. Juneau from May 15, 1972 through June 
26, 1972, in support of Operation Song Than and in further 
support of Operation Command Task Group 79.9.  This was 
verified by the veteran's service personnel records.  While 
it was noted that it could not be verified whether the 
veteran was on shore in Vietnam, it was very likely.  
Information from the Marine Corps web site identified the 3rd 
Marine Division as having a primary mission of executing 
amphibious assault operations.  It was considered apparent 
from the available information that the veteran did take part 
in heavy combat operations, and that he was indeed involved 
in what would certainly be a stressful situation.

In November 2005, the veteran was afforded a VA PTSD 
examination.  The examiner concluded that there appeared to 
be two separate presentations of pathology.  The initial 
presentation reflected PTSD secondary to non-combat trauma 
and the second put emphasis on reported heavy combat exposure 
in Vietnam.  The examiner agreed with the July 1997 VA 
examination findings (i.e. the veteran's PTSD was due to non-
military stressors) and noted that there was no convincing 
evidence that the veteran was exposed to any overwhelming 
traumatic or catastrophic events during his time in service.  
The examiner went on to say that he did not find the 
veteran's January 2002 affidavit to be an accurate depiction 
of his role and experiences in Vietnam, nor was the other 
evidence of record convincing.

The Board notes that the VA examiner in November 2005 failed 
to acknowledge that VA had conceded the veteran's stressors.  
Thus, the question that must be answered is whether it is 
more likely than not that the veteran's currently diagnosed 
PTSD is related to service.  As the Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Lewinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  A new VA medical opinion must be 
obtained with regard to the veteran's 
claim for service connection for PTSD.  
If the examiner determines that any 
additional information is necessary, the 
veteran should be scheduled for any 
additional testing required.  The 
examiner must be provided with a copy of 
this remand and review the claims folder 
in its entirety.

Specifically, the examiner must 
determine if the veteran's military 
stressors (i.e. his conceded combat 
exposure in Vietnam) is at least as 
likely as not the reason for the 
veteran's current diagnosis of PTSD.  
The examiner should provide a 
complete rationale for any opinion 
provided.

The term "at least as likely as 
not" does not mean "within the 
realm of medical possibility."  
Rather, it means that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find 
against it.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

